Citation Nr: 0845113	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 
percent for right leg neuritis.

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss prior to September 28, 2004.

4.  Entitlement to a disability rating in excess of 20 
percent as of September 28, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to June 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision, the RO granted service connection for degenerative 
joint disease of the lumbar spine and assigned a 10 percent 
disability rating, effective September 13, 2001.  In 
addition, the RO also continued the noncompensable disability 
rating assigned for bilateral hearing loss and the 10 percent 
disability rating assigned for right leg neuritis.

By rating decision dated December 2002, the RO increased the 
veteran's disability rating for degenerative joint disease of 
the lumbar spine to 20 percent, effective September 13, 2001.  
By rating decision dated October 2004, the RO increased the 
veteran's noncompensable disability rating for bilateral 
hearing loss to 20 percent disabling, effective September 28, 
2004.  As these ratings do not represent the highest possible 
benefit, these issues remain in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In November 2005, the veteran testified before a Veterans Law 
Judge at the RO (Travel Board hearing); however, the 
recording mechanism malfunctioned and the veteran was offered 
another hearing.   In June 2008, the appellant testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge (Videoconference hearing); a copy of this 
transcript is associated with the record.   

At his hearing, the veteran testified that his service-
connected disabilities have rendered him unable to work.  
Therefore, a claim for a total disability rating for 
compensation purposes based on individual unemployability is 
referred to the RO for appropriate action.

The issues of entitlement to an initial disability rating in 
excess of 20 percent for degenerative joint disease of the 
lumbar spine, entitlement to a disability rating in excess of 
10 percent for right leg neuritis and entitlement to a 
disability rating in excess of 20 percent for hearing loss as 
of September 28, 2004 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The average pure tone hearing loss on authorized 
audiological evaluation in November 2001 was 52.5 decibels in 
both ears.  Speech recognition scores using the Maryland CNC 
word lists were 92 percent in the right ear and 72 percent in 
the left ear.  An exceptional pattern of hearing loss was not 
shown.

2.  The average pure tone hearing loss on authorized 
audiological evaluation in November 2002 was 58 decibels in 
the right ear and 56 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 92 
percent in both ears.  An exceptional pattern of hearing loss 
was not shown.




	(CONTINUED ON NEXT PAGE)




CONCLUSION OF LAW

Prior to September 28, 2004, the criteria for a compensable 
disability rating for bilateral hearing loss were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in September 2001 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The veteran received additional 
notification letters in October 2002, May 2005 and January 
2007.  The letters informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  In 
addition, the letters stated that a claim for increase in a 
disability rating was considered complete when there is 
evidence that shows the disability has gotten worse, 
including lay evidence that the symptoms had increased in 
frequency and severity.  

The Board acknowledges that these letters sent to the veteran 
do not meet the requirements of Vazquez-Flores and are not 
sufficient as to content, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.  In this case, the veteran 
was provided with correspondence regarding what was needed to 
support his claim for increase for his disability rating for 
hearing loss prior to September 28, 2004.  Specifically, a 
September 2003 statement of the case provided the veteran 
with the criteria necessary for entitlement to higher 
disability rating for his hearing loss.  Moreover, in his 
November 2001 and November 2002 VA examinations, the veteran 
was prompted to inform the examiner how his hearing loss 
affected his daily life.  In addition, in the January 2007 
letter, the veteran was given examples of the types of lay 
and medical evidence that would substantiate his claim and 
was informed how the VA determines a disability rating.  
Dingess, supra.  Based on the above, any notice deficiencies 
with regard to the holding in Vazquez-Flores do not affect 
the essential fairness of the adjudication.  For this reason, 
no further development is required regarding the duty to 
notify.

VA has a duty to assist the veteran in the development of 
evidence relating to the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the claims file.  
The veteran was provided an opportunity to set forth his or 
her contentions during the hearing before the undersigned 
Acting Veterans Law Judge.  With regard to the veteran's 
claim for a compensable disability rating prior to September 
28, 2004, the appellant was afforded VA medical examinations 
in November 2001 and November 2002.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Prior to September 28, 2004, the veteran's service-connected 
bilateral hearing loss was evaluated at a noncompensable 
disability rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  A rating for hearing loss is determined by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  These averages are 
entered into a table of the Rating Schedule to determine the 
auditory acuity level of each ear, and these auditory acuity 
levels are entered into another table of the Rating Schedule 
to determine the percentage disability rating.  38 C.F.R. § 
4.85. 

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86, but none 
of the veteran's test results meets the criteria for 
application of this alternative method.

The veteran's November 2001 VA audiological examination 
reflects a puretone threshold average of 52.5 for each ear.  
Speech recognition scores using the Maryland CNC word list 
were 92 percent for his right ear and 72 percent for his left 
ear.  These results warrant findings of hearing acuity of 
Level I in his right ear and level V in his left ear under 
Table VI, commensurate with a noncompensable rating under 
Table VII of 38 C.F.R. § 4.84.  The impression was hearing 
within normal limits through 1000 Hertz, with a mild, sloping 
to severe bilateral high frequency sensorineural hearing 
loss.  

The veteran's November 2002 VA audiological examination 
reflects a puretone threshold average of 58 in the right ear 
and 56 in the left ear.  Speech recognition scores using the 
Maryland CNC word list were 92 percent for both ears.  These 
results warrant findings of hearing acuity of Level II in his 
right ear and level I in his left ear under Table VI, 
commensurate with a noncompensable rating under Table VII of 
38 C.F.R. § 4.84.  The impression was normal hearing 
sensitivity through 1000 Hertz and a moderate to severe 
hearing loss above 1000 Hertz.  

The evidence of record clearly weighs against the assignment 
of a compensable rating prior to September 28, 2004.  The 
hearing tests in the record prior to September 28, 2004 do 
not provide a basis for a compensable evaluation.  Although 
the Board sympathizes with the veteran's difficulties due to 
hearing loss, the Board is constrained to abide by VA 
regulations, which mechanically apply testing results to the 
applicable regulations.  In light of the above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for a compensable disability rating for 
bilateral hearing loss prior to September 28, 2004.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A compensable disability rating for bilateral hearing loss 
prior to September 28, 2004 is denied.


REMAND

The duty to assist includes obtaining medical records or an 
examination and a medical opinion when necessary to make an 
adequate determination.  See 38 C.F.R. § 3.159(c)(4).  At his 
June 2008 hearing, the veteran indicated that he had 
undergone a VA examination of his spine by a physician's 
assistant in May 2008.  The record does not contain a spine 
examination report from that timeframe.  In fact, the most 
recent treatment records in the claims file are from March 
2006.  As it appears that the veteran has been receiving 
ongoing treatment for his service-connected disabilities, 
degenerative joint disease of the lumbar spine, right leg 
neuritis and hearing loss, the RO should obtain any current 
treatment records for the veteran's service-connected 
disabilities on remand.  

In his videoconference hearing, the veteran testified that 
his back disability had worsened since his last VA 
examination.  Through his representative, he requested a new 
examination.  After the receipt of medical records, the 
veteran should be scheduled for orthopedic examination to 
ascertain the current nature and severity of the veteran's 
back disability, taking into consideration all applicable 
rating criteria for the spine.  The examiner should comment 
on any weakness and pain on use as it relates to limitation 
of motion.  38 C.F.R. §§ 4.40, 4.45. See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board also notes that the veteran is service-connected 
for right leg neuritis, which appears to be associated with 
his degenerative joint disease of the lumbar spine.  The most 
recent VA peripheral nerves examination was in October 2004.  
Therefore, the veteran should also be afforded a neurological 
examination to determine the current nature and severity of 
the veteran's right leg neuritis and any other neurological 
impairment associated with his service-connected back 
disability.

Finally, the veteran testified that his hearing loss has 
worsened to the extent that he has had to have his hearing 
aids adjusted and that he cannot hear the television.  The 
most recent audiological examination was in September 2004.  
In order to appropriately fulfill the duty to assist, the 
veteran should be scheduled for an audiological examination 
in order to determine the current severity of his hearing 
loss.  




Accordingly, the case is remanded for the following action:

1.  The veteran should be requested to 
identify all sources of treatment 
(including physical therapy) for his 
service-connected degenerative joint 
disease of the lumbar spine, his right 
leg neuritis and his hearing loss, to 
submit any such private or VA treatment 
records in his possession, and to furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the treatment records from all 
sources he identifies, not currently of 
record, should then be requested and 
associated with the claims folder.

2.  VA should make arrangements for the 
veteran to be afforded 
orthopedic/neurological examination(s) 
and an audiological examination to 
determine the nature and extent of his 
service-connected degenerative joint 
disease of the lumbar spine, his right 
leg neuritis and his hearing loss.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file and this remand 
must be made available to the examiner(s) 
for review of the pertinent evidence in 
connection with the examination(s), and 
the report(s) should so indicate.

The orthopedic examiner is to assess the 
nature and severity of the veteran's 
degenerative joint disease of the lumbar 
spine in accordance with the latest AMIE 
worksheet for rating disorders of the 
spine, to include range of motion of the 
lumbar spine.  The examiner should be 
provided with copies of the applicable 
rating criteria for spinal disorders to 
assist in preparing a report addressing 
the nature and extent of the veteran's 
service-connected spine disability.  If 
pain on motion is observed, the examiner 
must indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examiner must 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should provide an opinion as 
to combined duration of incapacitating 
episodes, measured in weeks of 
incapacitation (requiring bed rest) per 
year and specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected back disability. 

The neurological examiner is to assess 
the current nature and extent of severity 
of the veteran's right leg neuritis and 
any other neurological impairment related 
to his service-connected back disability 
in accordance with the latest AMIE 
worksheet for rating neurological 
disorders.  The Diagnostic Codes 
applicable to nerve impairment 
distinguish the types of paralysis--
complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the appellant's 
right lower extremity impairments, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.
All indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.

The audiological examiner is to assess 
the current nature and extent of severity 
of the veteran's hearing loss in 
accordance with the latest AMIE worksheet 
for rating hearing loss.  All indicated 
tests or studies deemed necessary for an 
accurate assessment should be done.

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

3.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Following completion of the above, VA 
should readjudicate the appellant's claim 
to include consideration of all 
applicable diagnostic codes and to 
include consideration of DeLuca v. Brown, 
8 Vet. App. 202 (1995) and 38 C.F.R. §§ 
4.40, 4.45 (2008).  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case, reflecting consideration of any new 
evidence and all pertinent laws and 
regulations.  A reasonable opportunity to 
respond should be afforded before the 
case is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2008).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________ 
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


